
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 504
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2011
			Ms. Edwards submitted
			 the following resolution; which was laid on the table
		
		RESOLUTION
		Raising a question of the privileges of the
		  House.
	
	
		Whereas an article on December 15, 2011, on the
			 Politico Pro newspaper website quoted the Representative from
			 Florida, Mr. West, as saying, If Joseph Goebbels was around, he’d be
			 very proud of the Democrat Party because they have an incredible propaganda
			 machine. I think that you have, and let’s be honest, you know, some of the
			 people in the media are complicit in this, in enabling them to get that type of
			 message out.;
		Whereas Joseph Goebbels served as the Third Reich’s
			 Minister of Public Enlightenment and Propaganda in Nazi Germany from
			 1933–1945;
		Whereas Joseph Goebbels openly used xenophobia and racism
			 in his quest to dehumanize European Jewry;
		Whereas Joseph Goebbels made Jews the scapegoat of German
			 economic insecurity, fostering flagrant anti-Semitism;
		Whereas the United States Holocaust Memorial Museum
			 reports that Joseph Goebbels delivered a passionate anti-Semitic speech
			 to the Nazi party faithful in Munich on November 9, 1938 … After the speech,
			 Nazi officials order the Storm Troopers (SA) and other party formations to
			 attack Jews and to destroy their homes, businesses, and houses of worship. The
			 violence against Jews lasts into the morning hours of November 10th, and
			 becomes known as Kristallnacht—the ‘Night of Broken Glass’. Several dozen Jews
			 lose their lives and tens of thousands are arrested and sent to concentration
			 camps.;
		Whereas Nazi Germany and their collaborators killed six
			 million European Jews and millions of others as part of their Final
			 Solution;
		Whereas by invoking the specter of Joseph Goebbels, the
			 Representative from Florida, Mr. West, thoroughly belittles the horrors and
			 suffering experienced by the victims and survivors of the Holocaust;
		Whereas the American Jewish Committee issued a December
			 15, 2011, statement saying To make a linkage between any mainstream
			 political party in the United States and the heinous atrocities committed by
			 the Third Reich should be simply beyond the pale, whatever political
			 differences may arise in a heated electoral season … By invoking the image of
			 Joseph Goebbels and the Gestapo, Representative West has displayed a complete
			 lack of understanding of the worst genocidal era in human history. Moreover, he
			 has diminished and trivialized the unique evil perpetrated by the Third Reich
			 through his unfortunate use of language;
		Whereas the Anti-Defamation League said in a December 16,
			 2011, letter to the Representative from Florida, Mr. West, We were
			 deeply dismayed by Rep. West’s remark comparing the Democratic Party’s attempts
			 to articulate views to the American people through the media to the efforts of
			 the Nazi propaganda minister, Joseph Goebbels … Such outrageous Holocaust
			 analogies have no place in our political dialogue. They are offensive, they
			 trivialize real historical events, and they diminish the memory of the six
			 million Jews and millions of others who perished in the
			 Holocaust;
		Whereas the Representative from Michigan, Mr. Conyers,
			 wrote in a letter to the Representative from Florida, Mr. West, that the
			 Representative from Florida should help raise the level of congressional
			 discourse in a vigorous debate;
		Whereas the Representative from Florida, Mr. West,
			 responded back in a letter to the Representative from Michigan, Mr. Conyers,
			 that The Democrat Party does indeed have a vicious propaganda machine,
			 it espouses lies and deceit and the Master of deceptive information would be
			 truly proud;
		Whereas in the repetition of this abhorrent and outrageous
			 sentiment to the Representative from Michigan, Mr. Conyers, the Representative
			 from Florida, Mr. West, demonstrates not only the willful and malicious
			 misapplication of history, but also his disdain for the decorum of the
			 Congress; and
		Whereas the conduct of the Representative from Florida was
			 repugnant: Now, therefore, be it
		
	
		That the House of Representatives
			 disapproves of the behavior of the Representative from Florida, Mr. West, for
			 bringing discredit to the House by offending the memory of those who died
			 during the Holocaust.
		
